 


109 HR 3818 IH: Forest Service Partnership Enhancement Act of 2005
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3818 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Walden of Oregon (for himself and Mr. Udall of New Mexico) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To authorize the Secretary of Agriculture to enter into partnership agreements with entities and local communities to encourage greater cooperation in the administration of Forest Service activities on and near National Forest System lands, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Forest Service Partnership Enhancement Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 

Sec. 1. Short title and table of contents 
Sec. 2. Findings and purposes 
Sec. 3. Definitions 
Sec. 4. Authority for agreements 
Sec. 5. Cost sharing 
Sec. 6. Funds 
Sec. 7. Watershed restoration and enhancement agreements 
Sec. 8. Repeal of superseded authorities 
Sec. 9. Regulations 
Sec. 10. Agreements otherwise authorized by law  
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)The Forest Service, managing national forests and grasslands covering 192,000,000 acres, plays an integral role in the protection, enhancement, and conservation of the natural resources of the United States. 
(2)The Forest Service has a long history of successful cooperation with non-Federal entities in fulfilling all mission areas and responsibilities of the Forest Service. 
(3)By expanding and clarifying Forest Service authorities to work with cooperators, the Forest Service can improve the ability of the Forest Service to administer National Forest System lands by increasing local community involvement in collaborative restoration and building the capacity of rural public land communities in fulfilling the Forest Service’s mission. 
(4)The Forest Service can benefit from maximizing use of existing authorities and establishing new authority to improve local community involvement in, and support of, fulfilling the Forest Service’s mission. 
(5)Encouraging conservation education will increase public awareness of Forest Service programs and activities, will heighten public understanding of the need to sustain natural and cultural resources, and will promote public participation in the conservation of these resources. 
(6)Encouraging partnerships with public land communities will expedite the implementation of priority restoration projects on National Forest System lands. 
(b)PurposesThe purposes of this Act are— 
(1)to encourage agreements between the Forest Service and cooperators to promote public awareness and participation in the restoration and management of the resources and programs of the Forest Service; 
(2)to affirm Congress’ support for agreements between the Forest Service and cooperators that further the Forest Service’s mission by assisting the Forest Service in the administration of all Forest Service programs; 
(3)to clarify and create additional authority for the Forest Service to work with cooperators; and 
(4)to leverage Forest Service resources with the resources of cooperators. 
3.DefinitionsIn this Act: 
(1)CooperatorThe term cooperator means any Federal agency, State, local, or Tribal government, public or private agency, nonprofit organization, institution (including educational institution), small and local business, corporation, or other legal entity within the United States, or individual.  
(2)National forest system landsThe term National Forest System lands means lands included in the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))). 
(3)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. 
(4)Nonprofit organizationThe term nonprofit organization means any organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
4.Authority for agreements 
(a)In generalNotwithstanding chapter 63 of title 31, United States Code (except as provided in subsection (c)), the Secretary may enter into— 
(1)agreements with cooperators for the mutual benefit of the parties, including cost share agreements for sharing costs of activities or services otherwise authorized by law, including obtaining printing services from cooperators in connection with jointly produced publications for which the Secretary and the cooperator share the costs of printing, either by means of cash or in kind contributions; and 
(2)agreements with cooperators, for the mutual benefit of the parties, for— 
(A)developing, producing, publishing, distributing, or selling education and interpretive materials and products; 
(B)developing, conducting, or selling educational and interpretive programs and services; 
(C)constructing, maintaining, or improving facilities not under the jurisdiction, custody, or control of the Administrator of General Services on or in the vicinity of National Forest System lands for the sale or distribution of educational and interpretive materials, products, programs, and services; 
(D)operating facilities (including providing the services of Forest Service employees to staff facilities) in or on any public or private building, facility, or land not under the jurisdiction, custody, or control of the Administrator of General Services for the sale or distribution of educational materials, products, programs, and services, pertaining to National Forest System lands, private lands and lands administered by other public entities; 
(E)selling health and safety convenience products, photography supplies, or other similar items (as determined by the Secretary) on or in the vicinity of National Forest System lands; 
(F)collecting funds from the sale of materials, products, programs, and services on behalf of cooperators; and 
(G)restoring and maintaining ecological integrity and biodiversity of National Forest System lands. 
(b)Terms and conditionsThe Secretary shall require such terms and conditions as are necessary to protect the public investments, including terms related to ownership of facilities or improvements, and such additional terms and conditions as are mutually agreed to by the Secretary and the cooperator. 
(c)LimitationThe Secretary may not enter into an agreement under this section where a procurement contract, grant, or cooperative agreement under chapter 63 of title 31, United States Code, would be appropriate.  
5.Cost sharing 
(a)Sharing of costsThe manner in which costs shall be shared between the Secretary and a cooperator, including acceptance of in-kind contributions, shall be provided for in the agreement entered into with the cooperator under section 4. The Secretary shall issue guidance for cost sharing with cooperators.   
(b)Treatment of contributions of volunteersThe value of services performed by persons who volunteer their services to the Forest Service and who are recruited, trained, and supported by a cooperator under an agreement under section 4 may be considered an in-kind contribution of the cooperator for purposes of cost sharing under subsection (a) 
6.Funds 
(a)Deposit of fundsExcept as provided in subsection (b), all monies received from a cooperator as contributions toward cooperative activities under an agreement entered into under section 4 shall be— 
(1)deposited in the Forest Service Cooperative Work Trust Fund established pursuant to the penultimate paragraph under the heading forest service in the Act of June 30, 1914 (16 U.S.C. 498), or the successor of that fund; and 
(2)available to the Secretary, without further appropriation and until expended, to carry out the agreement. 
(b)Funds collectedFunds collected under an agreement entered into under section 4 from the sale of materials, products, programs, and services on behalf of a cooperators, as authorized by subsection (a)(2)(F) of such section, are not the property of the United States, and the Secretary shall forward such funds to the cooperator. 
(c)Advancement or reimbursement of fundsIn an agreement entered into under section 4, the Secretary may advance or reimburse funds to a cooperator from any Forest Service appropriation available for similar work without regard to the provisions of subsection (a) and (b) of section 3324 of title 31, United States Code, and may furnish or share supplies, facilities, or equipment. The Secretary may advance funds under this subsection only when the advancement represents the Secretary’s share of costs of activities or services under the agreement and the cooperator is not obligated to reimburse the Secretary. 
7.Watershed restoration and enhancement agreements 
(a)In generalNotwithstanding chapter 63 of title 31, United States Code, to the extent funds are otherwise available, the Secretary may use appropriations for the Forest Service to enter into cooperative agreements with an eligible entity to carry out activities on National Forest System lands or non-Federal lands within a watershed for the following purposes: 
(1)The protection, restoration, and enhancement of resources, including fish and wildlife habitat. 
(2)The reduction of risk from natural disasters where public safety is threatened. 
(b)Terms and conditions 
(1)Required termsIn order for the Secretary to enter into a watershed restoration and enhancement agreement authorized in subsection (a), the agreement shall— 
(A)include such terms and conditions mutually agreed to by the Secretary and other parties to the agreement; 
(B)improve the viability of and otherwise benefit the fish, wildlife, and other resources on National Forest System lands within the watershed; 
(C)authorize the provision of technical assistance by the Secretary in the planning of management activities that will further the purposes of the agreement; 
(D)provide for the sharing of costs of implementing the agreement among the parties to the agreement, as mutually agreed on by the parties; 
(E)ensure that any expenditure by the Secretary pursuant to the agreement is determined by the Secretary to be in the public interest; and 
(2)Additional termsThe Secretary may include such additional terms and conditions in the watershed restoration and enhancement agreement as the Secretary considers necessary to protect the public investment on non-Federal land, so long as the terms and conditions are mutually agreed to by the other parties to the agreement. 
(c)Activities on non-federal landActivities on non-Federal land provided for under an agreement under this section must benefit resources on National Forest System lands or non-Federal lands so as to provide a direct or indirect benefit to resources on National Forest System lands. 
(d)Definition of eligible entityIn this section, the term eligible entity means— 
(1)a Federal agency; 
(2)a Tribal, State or local government; 
(3)a private individual or organization; or 
(4)a nonprofit organization.  
8.Repeal of superseded authorities 
(a)Educational materials and challenge cost-share programThe thirteenth paragraph under the heading administrative provisions, forest service in title II of the Department of the Interior and Related Agencies Appropriations Act, 1992 (Public Law 102–154; 105 Stat. 1018; 31 U.S.C. 6305 note), is repealed. 
(b)Watershed restoration and enhancement agreementsSection 323 of the Department of the Interior and Related Agencies Appropriations Act, 1999 (as contained in section 101(e) of division A of Public Law 105–277; 112 Stat. 2681–290; 16 U.S.C. 1011 note). 
9.RegulationsThe Secretary shall issue such regulations as may be necessary to accomplish the purposes of this Act. 
10.Agreements otherwise authorized by lawExcept in the case of the provisions of law repealed by section 8, the authorities provided to the Secretary in this Act are in addition to the authorities provided in any other provision of law, and nothing in this Act shall be construed as limiting or modifying the authority of the Secretary to enter into agreements otherwise authorized by law. 
 
